Citation Nr: 1548367	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a left foot disorder other than pes planus and hallux valgus.  



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a March 2015 decision, the Board denied the Veteran's application to reopen a claim for service connection for bilateral flat feet.  The Board also granted a 30 percent evaluation for right hallux valgus with degenerative change in the first metatarsophalangeal joint effective from January 31, 2011.  In addition, the Board remanded the issue of entitlement to service connection for a left disorder other than pes planus and hallux valgus for further development.  That development was completed, and the case has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in March 2015 to obtain an additional medical opinion.  Following the remand, the Veteran was afforded a VA examination in August 2015 at which time he was diagnosed with flat foot, hammer toes, hallux valgus, and degenerative arthritis of the left foot.  The examiner opined that it was less likely than not that the Veteran's current left foot disorders were incurred in service or manifested to a compensable degree within one year of his discharge from service.  She also stated that it is less likely than not that the Veteran's pes planus, hallux valgus, or hammertoes were proximately due to or chronically worsened by his service-connected right foot disability.  However, there was no discussion of whether the Veteran's degenerative arthritis may be secondary to his service-connected right foot disability.  Therefore, the Board finds that an additional medical opinion is needed.

The Board also notes that the September 2015 supplemental statement of the case (SSOC) indicates that the AOJ reviewed VA treatment records from 1999 to 2015.  However, it appears that the corresponding records are not contained in the electronic claims file in their entirety. 

Moreover, it does not appear that the Veteran has been provided adequate notice.  Although the RO sent the Veteran a notice letter in February 2011, that letter did not inform him of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  Moreover, the statement of the case (SOC) and supplemental statements of the case (SSOC) do not include the provisions of 38 C.F.R. § 3.310.   Thus, the Veteran should be provided proper notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Medical Center in Milwaukee, Wisconsin, dated since September 2012.  The AOJ should specifically ensure that the VA treatment records from 1999 to 2015 referenced in September 2015 SSOC are associated with the claims file in their entirety. 

2.  The AOJ should also send the Veteran a notice letter in connection with his claims for service connection for a left knee disorder and a left ankle disorder. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

3. After completing the foregoing development, should be afforded a VA examination to determine the nature and etiology of any left foot disorder that has been present during the pendency of the appeal (other than pes planus and hallux valgus).  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left foot disorders that has been present during the pendency of the appeal (other than pes planus and hallux valgus).  

For each left foot diagnosis identified other than pes planus and hallus valgus, the examiner opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.  He or she should also state whether it is at least as likely as not that the Veteran's service-connected right foot right hallux valgus with degenerative change in the first metatarsophalangeal joint caused or permanently aggravated the left foot disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
5.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



